Mount, J.
This action was brought by the appellants to recover commissions upon sale of real estate. The trial court sustained a demurrer to the amended complaint. Plaintiffs refused to amend further, and the action was dismissed.
The facts are essentially the same as in the case of Keith v. Smith, 46 Wash. 131, 89 Pac. 473, and must be affirmed for the reasons stated in that case, which was followed in *679Briggs v. Bounds, ante p. 579, 94 Pac. 101. The appellants argue here that the act of 1905, Laws 1905, p. 110, which requires contracts of this kind to he in writing, is unconstitutional because, first, it is class legislation and, second, it is an unwarranted interference with the rights of contract. Neither of these reasons requires extended notice. All class legislation is not prohibited by the constitution. Fitch v. Applegate, 24 Wash. 25, 64 Pac. 147. This statute does not affect the right of contract, further than to require certain contracts to be in writing, and this is without doubt within the legislative power. Otherwise the legislature could require no contract to be in writing. We think the act is constitutional.
The judgment must therefore be affirmed.
Hadley, C. J., Crow, Fullerton, and Root, JJ., concur.